FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26480 PSB HOLDINGS, INC. (Exact name of registrant as specified in charter) WISCONSIN 39-1804877 (State of incorporation) (I.R.S. Employer Identification Number) 1905 West Stewart Avenue Wausau, Wisconsin 54401 (Address of principal executive office) Registrant’s telephone number, including area code: 715-842-2191 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act). YesoNox The number of common shares outstanding at November 14, 2011 was 1,575,804. PSB HOLDINGS, INC. FORM 10-Q Quarter Ended September 30, 2011 Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets September 30, 2011 (unaudited) and December 31, 2010 (derived from audited financial statements) 1 Consolidated Statements of Income Three Months and Nine Months Ended September 30, 2011 and 2010 (unaudited) 2 Consolidated Statement of Changes in Stockholders’ Equity Nine Months Ended September 30, 2011 (unaudited) 3 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 54 PART II. OTHER INFORMATION Item 1A. Risk Factors 55 Item 6. Exhibits 55 i Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements PSB Holdings, Inc. Consolidated Balance Sheets September 30, 2011 unaudited, December 31, 2010 derived from audited financial statements September 30, December 31, (dollars in thousands, except per share data) Assets Cash and due from banks $ $ Interest-bearing deposits and money market funds Federal funds sold Cash and cash equivalents Securities available for sale (at fair value) Securities held to maturity (fair value of $51,929 and $51,662, respectively) Other investments Loans held for sale Loans receivable, net Accrued interest receivable Foreclosed assets Premises and equipment, net Mortgage servicing rights, net Federal Home Loan Bank stock (at cost) Cash surrender value of bank-owned life insurance Other assets TOTAL ASSETS $ $ Liabilities Non-interest-bearing deposits $ $ Interest-bearing deposits Total deposits Federal Home Loan Bank advances Other borrowings Senior subordinated notes Junior subordinated debentures Accrued expenses and other liabilities Total liabilities Stockholders’ equity Preferred stock – no par value: Authorized – 30,000 shares; no shares issued or outstanding – – Common stock – no par value with a stated value of $1 per share: Authorized – 3,000,000 shares; Issued – 1,751,431 shares Outstanding – 1,574,456 and 1,564,297 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income, net of tax Treasury stock, at cost – 176,975 and 187,134 shares, respectively ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ -1- Index PSB Holdings, Inc. Consolidated Statements of Income Three Months Ended Nine Months Ended (dollars in thousands, except September 30, September 30, per share data – unaudited) Interest and dividend income: Loans, including fees $ Securities: Taxable Tax-exempt Other interest and dividends 17 9 56 16 Total interest and dividend income Interest expense: Deposits FHLB advances Other borrowings Senior subordinated notes Junior subordinated debentures 85 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service fees Mortgage banking Investment and insurance sales commissions Net loss on sale of securities – – – ) Increase in cash surrender value of life insurance Other noninterest income Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and facilities Loss on foreclosed assets 66 Data processing and other office operations Advertising and promotion 90 99 FDIC insurance premiums 59 Other noninterest expenses Total noninterest expense Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per share $ Diluted earnings per share $ -2- Index PSB Holdings, Inc. Consolidated Statement of Changes in Stockholders’ Equity Nine months ended September 30, 2011 – unaudited Accumulated Other Additional Comprehensive Common Paid-in Retained Income Treasury (dollars in thousands) Stock Capital Earnings (Loss) Stock Totals Balance January 1, 2011 $ ) $ Comprehensive income: Net income Unrealized gain on securities available for sale, net of tax Amortization of unrealized gain on securities available for sale transferred to securities held to maturity included in net income, net of tax ) ) Unrealized loss on interest rate swap, net of tax ) ) Reclassification of interest rate swap settlements included in earnings, net of tax 84 84 Total comprehensive income Exercise of stock options ) 40 24 Issuance of new restricted stock grants ) – Vesting of existing restricted stock grants 65 65 Cash dividends declared $.37 per share ) ) Cash dividends declared on unvested restricted stock grants ) ) Balance September 30, 2011 $ ) $ -3- Index PSB Holdings, Inc. Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 – unaudited (dollars in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for depreciation and net amortization Provision for loan losses Deferred net loan origination costs ) ) Gain on sale of loans ) ) Provision for (recapture of) servicing right valuation allowance ) Loss on sale of premises and equipment – 7 Loss on sale and write-down of foreclosed assets Loss on sale of securities – 20 Increase in cash surrender value of life insurance ) ) Changes in operating assets and liabilities: Accrued interest receivable ) Other assets ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale and maturities of: Securities available for sale Securities held to maturity – Payment for purchase of: Securities available for sale ) ) Securities held to maturity ) – Purchase of other investments – ) Net (increase) decrease in loans ) Capital expenditures ) ) Proceeds from sale of foreclosed assets Purchase of bank-owned life insurance ) – Net cash provided by (used in) investing activities ) 59 -4- Index PSB Holdings, Inc. Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 – unaudited (continued) (dollars in thousands) Cash flows from financing activities: Net increase (decrease) in non-interest-bearing deposits ) Net decrease in interest-bearing deposits ) ) Net decrease in FHLB advances ) ) Net decrease in other borrowings ) ) Dividends declared ) ) Proceeds from exercise of stock options 24 – Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning Cash and cash equivalents at end $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Income taxes Noncash investing and financing activities: Loans charged off $ $ Loans transferred to foreclosed assets Loans originated on sale of foreclosed assets – Issuance of unvested restricted stock grants at fair value 75 Vesting of restricted stock grants 65 31 -5- Index PSB Holdings, Inc. Notes to Consolidated Financial Statements NOTE 1 – GENERAL In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly PSB Holdings, Inc.’s (“PSB”) financial position, results of its operations, and cash flows for the periods presented, and all such adjustments are of a normal recurring nature. The consolidated financial statements include the accounts of all subsidiaries. All material intercompany transactions and balances are eliminated. The results of operations for the interim periods are not necessarily indicative of the results to be expected for the full year. Any reference to “PSB” refers to the consolidated or individual operations of PSB Holdings, Inc. and its subsidiary Peoples State Bank. Dollar amounts are in thousands, except per share amounts. These interim consolidated financial statements have been prepared according to the rules and regulations of the Securities and Exchange Commission and, therefore, certain information and footnote disclosures normally presented in accordance with generally accepted accounting principles have been omitted or abbreviated. The information contained in the consolidated financial statements and footnotes in PSB’s Annual Report on Form 10-K for the year ended December 31, 2010 should be referred to in connection with the reading of these unaudited interim financial statements. In preparing the consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and revenues and expenses for the period. Actual results could differ significantly from those estimates. Estimates that are susceptible to significant change include the determination of the allowance for loan losses, mortgage servicing right assets, and the valuation of investment securities. NOTE 2 – SECURITIES The amortized cost and estimated fair value of investment securities are as follows: Gross Gross Estimated Amortized Unrealized Unrealized Fair Cost Gains Losses Value September 30, 2011 Securities available for sale U.S. Treasury securities and obligations of U.S. government corporations and agencies $ $
